Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147678                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147678
                                                                    COA: 310293
                                                                    Wayne CC: 11-004867-FC
  ANTHONY REESE PORTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 23, 2013
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to address whether the imposition of a consecutive sentence under
  MCL 750.520b(3), enacted by amendment in 2006, for criminal conduct occurring in
  2000 or 2001 violates the Ex Post Facto Clauses of the United States and Michigan
  Constitutions. US Const, art I, § 10, cl 1; Const 1963, art 1, § 10.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           p0129
                                                                               Clerk